EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Drennan on 03/31/2021.

The application has been amended as follows: 
Claim 1:
An elevated flooring surface assembly, comprising: a plurality of support apparatuses spacedly disposed upon a fixed surface; a plurality of building surface components disposed over upper surfaces of the support apparatuses to create an elevated flooring surface, wherein the building surface components include interior building surface components and peripheral building surface components disposable between the interior building surface components and a wall, and wherein outer edge segments of the peripheral building surface components collectively form an outer periphery of the elevated flooring surface assembly; a restraint system positioned between the outer periphery of the elevated flooring surface assembly and the wall, wherein the restraint system includes: an anchoring member disposed over the outer periphery, the anchoring member including a body and a stop member, the stop member projecting away from the body toward the wall to define a gap between the body and the wall; and a wedge member inserted within the gap between the body of the anchoring member and the wall to frictionally grip the anchoring member and wall and thereby restrict movement of at least one of the peripheral building surface components in a direction away from the fixed surface.

Claims 1-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 13-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, Claims 13-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/13/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Reasons for Allowance
Claims 1-20 are allowed
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggests an elevated flooring system and a method of stabilizing or constructing such a flooring system having support structures, restraint members having an anchoring member on the outer periphery of the flooring surface, the anchoring member including a body and a stop member and the stop member projecting away from the body toward a wall to define a gap between the body and the wall and a wedge member inserted within the gap between the body and the wall as recited in combination with claims 1, 13 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES J BUCKLE JR/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633